Juan s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 18, 2015

                                       No. 04-15-00735-CV

                              E & S OIL FIELD SERVICES, LLC,
                                          Appellant

                                                 v.

                                       Juan Carlos GARZA,
                                             Appellee

                    From the County Court at Law No 2, Webb County, Texas
                              Trial Court No. 2014CVZ000131 C3
                            Honorable Jesus Garza, Judge Presiding

                                          ORDER
        Appellant filed its notice of appeal in the trial court on October 22, 2015. The notice of
appeal was received in this court on November 20, 2015. On that date the clerk of the court
notified the appellant in writing that our records do not reflect that the filing fee in the amount of
$205.00 was paid and that the fee was required to be paid by December 3, 2015 or the appeal
could be stricken by the court. To date, the fee has not been paid. Our record contains no
evidence that appellant is excused by statute or rule from paying the filing fee. See TEX. R. APP.
P. 5, 20.1. In addition, the clerk=s record and reporter=s record were due on November 23, 2015,
and have not been filed. The trial court clerk and the court reporter have filed notifications
stating that appellant has failed to request the clerk’s record and the reporter’s record, and has
failed to pay or make arrangements to pay the fees for preparing the records and appellant is not
entitled to appeal without paying the fees.

        Accordingly, it is ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either: (1) the $205.00 filing fee has been paid to this
court and the fees for preparation of the clerk’s record and reporter’s record have been paid to, or
payment arrangements have been made with, the trial court clerk and court reporter; or (2)
appellant is entitled to appeal without paying the filing fee and the fees for the clerk’s record and
the reporter’s record. See TEX. R. APP. P. 20.1, 35.3(a)(2). If appellant fails to respond within
the time provided, this appeal will be dismissed for failure to pay the fees. See TEX. R. APP. P. 5,
42.3(b), (c). All other appellate deadlines are suspended pending the payment of the filing fee.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court